UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): February 26, 2010 AUTHENTEC, INC. (Exact Name of Registrant as Specified in Charter) Delaware 001-33552 59-3521332 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 100 Rialto Place, Suite 100, Melbourne, Florida 32901 (Address of Principal Executive Offices)(Zip Code) (321) 308-1300 (Registrant's telephone number, including area code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note This amendment is being filed to amend and supplement Item9.01 of the Current Report on Form 8-K filed by AuthenTec, Inc. ("AuthenTec") on February 26, 2010, to include the historical financial statements of SafeNet, Inc.’s Embedded Security Solutions Division, the business acquired by AuthenTec on February 26, 2010,and the unaudited pro forma financial information required pursuant to Items 9.01(a) and 9.01(b) of Form 8-K and to include exhibits under Item 9.01(d) of Form 8-K. Item9.01. Financial Statements and Exhibits. (a) Financial Statements of Businesses Acquired. The audited financial statements of the Embedded Security Solutions Division as of December 31, 2009 and for the year ended December 31, 2009 are filed as Exhibit99.1 to thisCurrent Report on Form 8-K/Aand incorporated in their entirety herein by reference. (b) Pro Forma Financial Information. The pro forma financial information as of January 1, 2010 and for the year ended January 1, 2010 is furnished as Exhibit99.2 to this Current Report on Form 8-K/A and incorporated in its entirety herein by reference. (c) Exhibits. Exhibit No. Description Consent of PricewaterhouseCoopers LLP Audited financial statements of SafeNet, Inc’s Embedded Security Solutions Division as of December 31, 2009 and for the year ended December 31, 2009. Unaudited pro forma combined financial statements as of January 1, 2010 and for the year ended January 1, 2010. -2- SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AUTHENTEC, INC. By:/s/ Frederick R. Jorgenson Frederick R. Jorgenson Vice President - General Counsel Dated:May 12, 2010 -3- INDEX TO EXHIBITS Exhibit No. Description Consent of PricewaterhouseCoopers LLP Audited financial statements of SafeNet, Inc’sEmbedded Security Solutions Divisionas of December 31, 2009 and for the year ended December 31, 2009. Unaudited pro forma combined financial statements as of December 31, 2009 and for the year ended December 31, 2009. -4-
